PER CURIAM.
We affirm the judgment and sentences. We remand only for correction of the sentencing order to reflect that Slovin’s sentence of life in prison for the first-degree murder charge is without eligibility for parole for twenty-five years. Although the trial court pronounced that that sentence was without eligibility for parole for twenty-five years, the sentencing order does not reflect the imposition of the mandatory time.
Remanded for correction of the sentencing order.
PARKER, A.C.J., and ALTENBERND and WHATLEY, JJ., concur.